Citation Nr: 0126853	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  93-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for a low 
back disability.  

2.  Entitlement to a rating greater than 30 percent for 
bilateral pes planus.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

4.  Entitlement to special monthly compensation based on 
housebound status.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1992, 
October 1992, and February 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In the June 1992 and October 1992 rating decisions, the RO 
denied increased ratings for the veteran's low back 
disability and bilateral pes planus, respectively.  The RO 
denied entitlement to TDIU and special monthly compensation 
in its February 1998 rating action.  The veteran timely 
perfected his appeal of each of those decisions.   

The case returns to the Board following remands to the RO in 
March 1996 and April 2000. 

In the April 2000 remand, the Board referred several issues 
to the RO for development and adjudication.  The RO denied 
those claims in a September 2001 rating action.  At this 
time, there is no indication that the veteran has initiated 
an appeal of that decision.  Therefore, those issues are not 
before the Board.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal. 

2.  The manifestations of the veteran's low back disability 
do not include demonstrable muscle spasm or other symptom of 
sciatic neuropathy, absent ankle jerk, or other neurological 
abnormality; ankylosis is not shown.

3.  Medical evidence of record reflects pronounced bilateral 
pes planus with severe pronation bilaterally; improvement 
with orthotics is not shown.  

4.  The veteran has the following service-connected 
disabilities: bilateral pes planus, now rated 50 percent 
disabling; and a low back disability, rated 40 percent 
disabling.  His combined service-connected disability rating 
is now 70 percent.  

5.  The veteran's service-connected disabilities prevent him 
from securing or maintaining substantially gainful 
employment.  

6.  He does not have a single disability rated 100 percent 
disabling.  


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for a low back 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001).  

2.  A 50 percent rating is warranted for bilateral pes 
planus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2001).

3.  The criteria for entitlement to TDIU are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

4.  The criteria for establishing entitlement to special 
monthly compensation based on the veteran being housebound 
are not met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.350 (i) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  In 
addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1992, October 1992, and February 1998 rating decisions, 
as well as subsequent statements of the case and supplemental 
statements of the case, the RO provided the veteran with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  By letter dated 
in April 2001, the RO advised the veteran of the VCAA's 
enactment and pertinent provisions.  In addition, the RO has 
secured records of relevant VA medical care and private 
medical records as authorized by the veteran.  The RO has 
arranged for medical examinations necessary for adjudication 
of the claims.  In addition, the veteran has submitted 
private medical evidence, as well as written statements and 
oral testimony, in support of his appeal.  Therefore, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to him.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board also finds substantial compliance with prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Although review of the July 2000 VA examination 
report reveals some deficiencies per the specific examination 
request, the Board is satisfied that, in conjunction with the 
records of recent VA medical care also of record, there is 
sufficient evidence to evaluate the veteran's disabilities 
and prevent prejudice to the veteran. Id.  Moreover, given 
the veteran's age and the severity of his disabilities, as 
well as the determinations below, a remand for another VA 
examination would not serve his best interests. 
Factual Background

Review of the record revealed longstanding service connection 
for the veteran's low back disability and bilateral pes 
planus.  A 40 percent rating for the low back disability was 
awarded in a May 1972 rating decision.  The Board awarded a 
30 percent rating for bilateral pes planus in an April 1989 
decision.    

The veteran submitted claims for increased ratings for both 
disabilities in December 1991.  In connection with the 
claims, the RO secured VA medical records dated from November 
1989 to March 1996, which reflected intermittent foot care, 
including callus trimmings.  
 
The report of a January 1992 VA spinal examination is 
significant for right scoliosis and limitation of motion.  
There was no neurologic deficit, spasm, or tenderness.  X-
rays of the lumbar spine showed degenerative changes, 
degenerative disc disease (DDD) at L4-5, and 
spondylolisthesis at L4-5 and L5-S1.  The July 1992 VA foot 
examination report reveals that the veteran used arch 
supports and special shoes.  He had constant foot pain when 
standing and trouble walking.  Findings on examination 
included profound flattening of the longitudinal arch with 
second- to third-degree pronation bilaterally, a rigid 
reverse curve in the arch with tenderness on attempted 
flexion, and pain with heel and toe standing.  X-rays showed 
degenerative changes and plantar spurs bilaterally and right 
hallux valgus.   

A letter from H. Hadden, D.P.M., dated in December 1992 
indicates that the veteran's foot condition had deteriorated 
somewhat since he began treatment in 1984.  He continued to 
have foot pain and to use orthotics and had developed some 
new skin lesions.  Additional records from Dr. Hadden dated 
through June 1996 reflected periodic foot care and fittings 
for orthotics.  

An April 1993 letter from M. Lewis, M.D., indicates that the 
veteran complained of severe pain in the low back with 
radiation into the left leg.  He had a history of spinal 
stenosis and L5-S1 spondylolisthesis.  Examination revealed 
moderate paravertebral muscle spasm in the lumbar spine and 
pain at extremes of motion in both hips.  X-rays showed 
spondylolisthesis at L5-S1 with a suggestion of spinal 
stenosis and diffuse degenerative changes in the lumbar 
spine.  Dr. Lewis stated that the findings were compatible 
with severe spinal stenosis and degenerative arthritis of the 
lumbar spine.  Additional records from Dr. Lewis were 
historical in nature or pertinent to treatment of non-service 
connected disorders.  

In his March 1993 substantive appeal, the veteran stated that 
he had muscle spasm in the back and legs and frequent 
tenderness.  He added that his foot disability caused extreme 
pain and swelling.  During the May 1993 personal hearing, the 
veteran described back spasm that affected his left leg.  He 
stated that he retired in January 1981 due to his back 
disability.  He was unable to perform routine household tasks 
due to the disorder.  The veteran received regular VA care 
for his feet.  He used arch supports in his shoes.  He was 
unable to walk or stand without shoes for any amount of time.  
He described significant limitation of back motion.  He 
stopped taking medication for the back when it caused other 
physical problems.  In his September 1993 written statement, 
the veteran added that he was seeking care for his back from 
chiropractors.  He explained that he had problems with 
balance and had fallen several times, but was unable to get 
up on his own due to pain.  He had difficulty getting into 
the bath.  He had to be very careful about how he walked due 
to foot pain. 

Records from Christie Clinic dated in January 1996 document 
treatment after a fall.  The veteran's symptoms included some 
back pain.  There were no associated physical findings or 
treatment.  Records from Carle Clinic indicate that in 
November 1993 the veteran suffered an accident in which he 
was pinned under a garden tractor.  His complaints included 
back pain.  Examination revealed poor range of motion of the 
back and diffuse tenderness to percussion.  Lumbar spine X-
rays showed severe degenerative changes.  The assessment was 
multiple contusions and muscular strains and pre-existing 
degenerative arthritis.  The balance of the Carle Clinic 
records dated from October 1960 to June 1996 were generally 
historic in nature or relevant to treatment for non-service 
connected disorders.  

The report of a January 1997 VA spinal examination shows 
complaints of severe back pain.  The examiner noted that the 
veteran was in a wheelchair but was able to ambulate with a 
cane in one hand and other support in the other hand.  Range 
of motion testing shows forward flexion to 30 degrees, 
backward extension to 0 degrees, lateral flexion and rotation 
to 10 degrees with some pain.  There was no spasm.  Deep 
tendon reflexes were 2+ at the knees and 1+ at the ankles.  
X-rays were unchanged.  The diagnosis was status post 
laminectomy and diskectomy of the lumbar spine with severe 
degenerative arthritis and scoliosis to the right, and 
anterior spondylolisthesis at L4-5.  The examiner also 
evaluated the veteran's feet, noting difficulty walking with 
the cane and some pain.  Range of motion testing showed 
plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  
The diagnosis was bilateral flat feet with swollen ankles.  
He opined that the veteran was totally disabled and unable to 
work due to disabilities including severe spine problems.  

On January 1997 VA foot examination, the veteran's subjective 
complaints were unchanged.  Examination revealed pes planus, 
much more pronounced on the left than the right, likely due 
to discrepancy in leg length, as well as calcaneal eversion, 
more on the left than the right, and bilateral limitation of 
subtalar joint motion.  The left foot also manifested very 
pronounced forefoot varus.  The diagnosis was severe pes 
planus, left greater than right.  

The RO received the veteran's TDIU claim form in March 1997.  
He indicated that he was too disabled to work due to his 
service-connected low back and foot disabilities.  He left 
full-time employment as a railroad engineer in 1960 due to 
his back disability.  He had also worked part-time driving 
trucks, which he ended in 1981 due to back problems.  He 
completed high school, but had no additional education or 
training.  He received disability payments from his former 
employer as well as from the Social Security Administration.  
In October 1997, he submitted a claim for special monthly 
compensation due to housebound status.  He related that he 
was confined to a wheelchair and was unable to get out of his 
car to go out to eat or shop.    

A February 1998 statement from Dr. Lewis relates that the 
veteran had severe degenerative arthritis of the lumbar spine 
and had undergone bilateral total knee replacements.  The 
right prosthesis was loose and the veteran was unable to walk 
more than a few steps at a time.  Dr. Lewis stated that, 
given his multiple medical problems, including membranous 
nephritis, peripheral vascular disease, multiple ulcers, and 
chronic obstructive pulmonary disease, the veteran was 
severely disabled.  An attached statement from the veteran 
indicated that he had to use a cane to walk a few steps and 
that he used a motorized wheelchair in the house.  

A private physician's report dated in June 1998 reflects 
findings from a February 1998 examination.  The veteran had 
severe motor weakness of both lower extremities, severe 
spinal stenosis, and severe degenerative arthritis of both 
knees with need for bilateral total knee replacements.  The 
doctor stated that the veteran was unable to ambulate on his 
own due to the severity of the disability, and needed a cane, 
walker, or wheelchair for ambulation.    

In an October 1998 letter, the veteran's wife explained that 
he used a motorized wheelchair at home and could take only a 
few steps with the help of canes.  He needed help with 
bathing and personal care.  He wore specially made shoes and 
slept with his legs elevated and with heating pads on the 
legs and back.  

The veteran presented for his December 1999 Travel Board 
hearing in a wheelchair.  He had severe back pain with 
forward bending.  He was able to take a couple steps using 
two canes.  He used a wheelchair in the house and had support 
rails in the shower.  He continued to have back pain, for 
which he took medication, and spasm in the back and legs. 

Recent VA medical records reflect continued intermittent foot 
care with debridement of lesions and replacement of 
orthotics.  Outpatient podiatric examination in January 2000 
was remarkable for nonexistent arch height bilaterally with 
severe pronation on stance.  Similarly, examination in March 
2000 revealed decreased arch height bilaterally with severe 
pronation on stance.     

On VA orthopedic examination for evaluation of the low back 
and feet in July 2000, the veteran's subjective complaints 
included low back pain, more on the left than the right, with 
occasional radiating pain to the left great toe.  He 
described having foot swelling related to his kidney 
disorder, but not much pain.  The examiner observed that the 
veteran was relatively debilitated and wheelchair-ridden, 
though he was able to sit on the examination table with much 
help.  There was limited forward flexion of the lumbar spine 
and pain with any backward extension.  Straight leg raising 
produced low back pain without radicular signs.  There was no 
significant muscle spasm.  The veteran was unable to perform 
other tests.  Examination of the feet revealed mild flatfoot 
deformity with stiffness in the left Achilles.  Right foot 
motion was 0 degrees dorsiflexion and 20 degrees plantar 
flexion.  He could not dorsiflex the left foot to neutral 
position.  Motion consisted of plantar flexion from about 10 
degrees to 20 degrees.  There was no significant heel 
malalignment, tenderness, pain to metatarsal compression or 
foot motion, significant swelling within either foot, skin 
breakdown, or callus.  X-rays of the lumbar spine and feet 
continued to show degenerative changes.  The examiner 
commented that the veteran had significant mechanical low 
back pain, with limited motion and pain on motion, though it 
was difficult to elicit any signs of spinal stenosis on 
examination.  He opined that the veteran's back pain and 
significant pitting edema of the lower extremities 
contributed more to his reduced ambulation than did his 
flatfoot deformity.  
Analysis

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Low Back Disability

The veteran's service connected low back disability 
encompasses stenosis, arthritis, and disc disease, and may be 
rated under Diagnostic Code 5003 (and the limitation of 
motion codes), as degenerative arthritis, or under Code 5293, 
as intervertebral disc syndrome, whichever is more 
advantageous to him.  38 C.F.R. § 4.71a. 

There are various other diagnostic codes for the evaluation 
of back disability that provide ratings higher than 40 
percent.  However, Code 5285 is not for application because 
there is no evidence of vertebral fracture.  Similarly, Codes 
5286 and 5289 do not apply because the evidence does not show 
spinal ankylosis.  Although the veteran has restricted range 
of motion of the lumbar spine, there is no complete bony 
fixation.  Accordingly, the Board finds that the low back 
disability is most appropriately evaluated as currently 
shown.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Code 5003 provides for evaluation of disability from 
degenerative arthritis on the basis of limitation of motion 
of the affected part.  Code 5292, limitation of motion of the 
lumbar spine, has a maximum rating of 40 percent, which is 
the current rating for the veteran's low back disability.  

Under Code 5293, a 40 percent rating is assigned when 
intervertebral disc syndrome is severe, with recurring 
attacks and intermittent relief.  The maximum, 60 percent, 
schedular rating is awarded when disability is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.
When evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The veteran's 
service connected low back disability involves loss of range 
of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.

It is clear that the veteran has significant low back 
disability, evidenced by limitation of motion, pain on 
motion, and X-ray findings of severe degenerative arthritis.  
However, the record is negative for objective confirmation of 
the neurological findings required for a 60 percent rating 
under Code 5293.  Despite findings of spinal stenosis, VA 
examinations have not elicited muscle spasm or other symptom 
consistent with sciatic neuropathy.  Ankle reflexes are 
present.  There is no evidence of radiculopathy or other 
neurological deficit.  Absent evidence of neurologic 
involvement as described in Code 5293, there is no basis for 
concluding that the overall disability picture more nearly 
approximates the criteria for a 60 percent rating.  38 C.F.R. 
§ 4.7.  Likewise, such factors as more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse due to the service connected back 
disability to a degree greater than reflected by the current, 
40 percent, rating are not shown.  It is noteworthy that the 
veteran has other, nonservice connected, systemic disorders, 
and that certain impairment, such as pitting edema of the 
lower extremities, has been attributed to these factors. 

The preponderance of the evidence is against a rating in 
excess of 40 percent for low back disability.  Hence, this 
claim must be denied.  

2.  Bilateral Pes Planus

The veteran's bilateral pes planus has been rated 30 percent 
disabling under Code 5276, for acquired flatfoot.  A 30 
percent rating is awarded when bilateral pes planus is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  A maximum schedular rating of 50 
percent is in order when bilateral pes planus is pronounced, 
with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

VA medical records dated in 2000 document severe pronation 
and pronounced flattening of the arch bilaterally.  Although 
the veteran uses orthotics, there is no indication that they 
have improved foot function.  He is able to stand briefly, 
but walking is limited to a few supported steps.  Not all the 
criteria for a 50 percent rating are met, and the disability 
picture is complicated by the presence of nonservice 
connected disabilities that also affect functions of the 
lower extremities. Nevertheless, the Board finds that the 
overall disability picture more nearly approximates that of 
pronounced bilateral flatfoot, satisfying the requirements 
for a 50 percent rating under Code 5276.  Resolving remaining 
reasonable doubt in the veteran's favor, the Board finds that 
a 50 percent rating for bilateral pes planus is warranted. 

TDIU

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  In such an instance, if there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a).

The veteran's service-connected disabilities are: bilateral 
pes planus, now rated 50 percent disabling; and a low back 
disability, rated 40 percent disabling.  His combined 
service-connected disability rating is now 70 percent.  See 
38 C.F.R. § 4.25.  Therefore, the schedular criteria for a 
total rating based on individual unemployability are met.  
38 C.F.R. § 4.16(a).  The remaining question is whether he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Medical 
evidence shows that the veteran is unable to walk or stand 
for any length of time due to severe pes planus.  In 
addition, the June 1998 private physician report states that 
the veteran is unable to walk unassisted due to severe 
disabilities that include the low back.  A January 1997 VA 
examiner stated that the veteran was unable to work due to 
disabilities including the low back.  The veteran has 
reported that he had to stop working as a truck driver due to 
his low back disability.  The Board acknowledges that both 
private physicians and VA examiners have included the impact 
of the veteran's multiple non-service connected disabilities 
when considering his ability to work.  However, given the 
relative severity of each of the service-connected 
disabilities as documented in the claims folder, the Board 
finds that the service connected disabilities, alone, would 
preclude substantially gainful employment.  Accordingly a 
total disability rating based on individual unemployability 
is warranted. 

Special Monthly Compensation

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is not on appeal before the 
Board, and the matter is not raised by the record.  There is 
no indication in the evidence of record that the veteran is 
either bedridden or helpless due to service connected 
disability. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The 
veteran seeks special monthly compensation based on 
housebound status.  If a veteran does not qualify for 
increased benefits based on the need for regular aid and 
attendance, increased compensation benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and either has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d)(2). 

The veteran does not have a single disability rated or 
ratable 100 percent disabling.  Although entitlement to TDIU 
has been established, as discussed above, that total rating 
is not predicated on a single disability, but instead is 
based on the combined impact of both of the veteran's 
service-connected disabilities.  Absent a single disability 
rated 100 percent disabling, the veteran does not meet the 
threshold legal criteria for entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(s).  Accordingly, his 
claim must be denied for lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).    


ORDER

A rating in excess of 40 percent for a low back disability is 
denied.  

A 50 percent rating for bilateral pes planus is granted, 
subject to the laws and regulations governing payment of 
monetary awards.  

TDIU is granted, subject to the laws and regulations 
governing payment of monetary awards.  

Special monthly compensation based on the veteran being 
housebound is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Error! Not a valid link.


